IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,728



                     EX PARTE FORREST ARCENEAUX, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 839607 IN THE 177TH DISTRICT COURT
                           FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

kidnapping and sentenced to life imprisonment. The Tenth Court of Appeals affirmed his

conviction. Arceneaux v. State, No. 10-00-00221-CR (Tex. App.–Waco, delivered May 2, 2001).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and that he had a right to file

a pro se petition for discretionary review. The State agrees that Applicant is entitled to relief.
                                                                                                  2

       The trial court has entered agreed findings of fact and conclusions of law that appellate

counsel failed to timely notify Applicant that his conviction had been affirmed. The trial court

recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for

discretionary review of the judgment of the Tenth Court of Appeals in Cause No. 10-00-00221-CR

that affirmed his conviction in Case No. 839607 from the 177th Judicial District Court of Harris

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: February 22, 2012
Do not publish